Citation Nr: 0326815	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  95-01 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from May 1967 to July 
1969, from October 1973 to October 1975, and from January to 
July 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

In a June 2000 decision, the Board denied the veteran's claim 
of entitlement to service connection for signs and symptoms 
of the respiratory system, claimed as a chronic disability 
resulting from an undiagnosed illness, and his claims for 
increased evaluations for a service-connected skin rash, 
bilateral hearing loss, and tinnitus.

The veteran appealed that part of the Board's June 2000 
decision regarding an increased evaluation for tinnitus to 
the U.S. Court of Appeals for Veterans Claims (CAVC).  In 
that litigation, the appellant asserted that he was entitled 
to two, separate, 10 percent ratings, one for each ear, for 
his service-connected tinnitus.  In a brief filed by the VA 
General Counsel, it was averred that the veteran had not so 
argued before the Board, but had made that argument for the 
first time before the CAVC.

In an Order of December 2001, the CAVC vacated the Board's 
decision and remanded the matter.  At that time the CAVC 
noted that, as pointed out by the General Counsel, the Board 
had not considered the veteran's two-10-percent-ratings 
argument when rendering the decision on appeal.  The CAVC 
further noted that the U.S. Court of Appeals for the Federal 
Circuit (CAFC) has held that "While the Veterans Court may 
hear legal arguments raised for the first time with regard to 
a claim that is properly before the court, it is not 
compelled to do so in every instance."  See Maggitt v. West, 
202 F.3d 1370, 1377 (Fed. Cir. 2000).  The CAVC declined to 
consider the veteran's argument in the first instance, and 
remanded his claim so that the Board may address it.

As set forth in detail below, after receiving the remand from 
the CAVC, the Board requested that the VA General Counsel 
provide an opinion as to whether Diagnostic Code 6260 
authorizes only a single 10 percent disability rating for 
tinnitus, or whether separate compensable disability ratings, 
for tinnitus in each ear, may be assigned under that or any 
other diagnostic code.  In May 2003, the VA General Counsel 
issued an opinion in response to the Board's request.  See 
VAOPGCPREC 2-2003 (May 22, 2003).  Copies of the CAVC's Order 
and the VA General Counsel's opinion in this matter have been 
placed in the claims file.  The veteran and his 
representative were provided notice of the opinion and an 
opportunity to respond, by letter of May 2003.  No response 
has been received.


FINDINGS OF FACT

The competent and probative objective medical evidence of 
record demonstrates that the veteran's service-connected 
bilateral tinnitus is manifested by recurring ringing in his 
ears, with no showing that the service-connected tinnitus has 
caused marked interference with employment or necessitated 
frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for bilateral tinnitus are not met.  38 U.S.C.A. §§ 
1155, 5100-5103A, 5106, 5107 (West. 2002); 38 C.F.R. 
§§ 3.102, 3,159, 3.321, 4.87a, Diagnostic Code 6260 (1998), 
effective prior to June 10, 1999; 38 C.F.R. § 4.85-4.87, 
Diagnostic Code 6260 (2002), effective June 10, 1999, amended 
by 68 Fed. Reg. 25,822-23 (May 14, 2003), effective June 13, 
2003.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a December 1970 rating decision, the RO granted service 
connection for defective hearing in the left ear, with 
tinnitus, and assigned a noncompensable (0 percent) 
disability evaluation.

In August 1991, the RO received the veteran's claim for right 
ear hearing loss, which was denied in an April 1992 rating 
decision.  In April 1993, the RO received the veteran's claim 
for an increased rating.  In an April 1994 rating decision, 
the RO granted service connection for bilateral hearing loss 
with tinnitus.  The bilateral hearing loss was evaluated as 
noncompensably disabling, and the tinnitus was rated as 10 
percent disabling, from which the veteran appealed.

A review of the record, including VA examination reports 
dated in December 1993, May 1996, July 1997, and February 
1999, reflects that the veteran has asserted his service-
connected tinnitus has increased in severity and frequency 
over the years.  At his February 1999 VA audiological 
examination, he reported that his tinnitus was constant in 
both ears.  He described a humming signal which changed in 
intensity at times and became quite loud.  He indicated that 
his tinnitus interfered with his ability to hear 
conversations.

II.  Analysis

A.  Preliminary matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas); see 
also Stephens v. Principi, 16 Vet. App. 191 (2002) (per 
curiam) (holding that Court remand for the Board to apply the 
VCAA is not required where the Board decision had been issued 
before the date of enactment of the VCAA).

Although the CAFC has held that the VCAA does not 
retroactively apply to claims decided by the Board before the 
date of its enactment, the Board notes that the VA General 
Counsel, in VAOPGCPREC 11-00, appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
its enactment.  Further, the VA regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment. 

Clearly, substantial compliance with the VCAA has been 
achieved in the present case.  There can be no question as to 
the veteran's awareness of the provisions of the legislation, 
since he and his representative were provided, by the Court, 
a copy of the Order remanding his case.  Moreover, the Board 
afforded the veteran ample time in which to proffer 
additional evidence and/or argument after the case was 
returned from the Court.  Furthermore, in a May 2003 response 
to the Board's August 2002 request for a legal 
interpretation, the VA General Counsel provided an opinion as 
to whether Diagnostic Code 6260 of the VA Rating Schedule may 
be applied to allow more than a 10 percent rating for 
recurrent tinnitus, where the diagnosis is of tinnitus in 
both ears.  In a May 2003 letter, the veteran and his 
representative were provided with both the Board's request 
and the General Counsel's opinion, and advised that they 
could submit additional evidence or argument.  In a signed 
statement dated and received in June 2003, the veteran 
indicated that he had no further argument or evidence to 
submit, and requested that the Board immediately proceed with 
the adjudication of his appeal.

We note that, even before the VCAA was enacted, the appellant 
was advised, by virtue of a detailed statement of the case 
(SOC), and supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We, therefore, believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and the SOC and SSOCs 
issued by the RO clarified what evidence would be required to 
establish an increased rating for tinnitus.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A).  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (holding that the Board must 
also adequately address the notice requirements of the VCAA). 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for an increased evaluation for tinnitus.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2002) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2002).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31.

The Board is well aware that the provisions of 38 C.F.R. § 
4.14 preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a veteran's service-
connected disability may be rated separately unless it 
constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the disorders is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).

The criteria for evaluation of diseases of the ear were 
amended during the pendency of the veteran's appeal, 
effective June 10, 1999.  See 64 Fed. Reg. 25,210 (May 11, 
1999).  Where pertinent statutes or regulations change while 
a case is pending, the version most favorable to the claimant 
applies, unless Congress has provided otherwise or has 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  Karnas v. Derwinski, supra.  
See also Baker v. West, 11 Vet. App. 163, 168 (1998).  
Qualifying this rule is the Court's holding that the Board 
may not apply the revised schedular criteria to a claim prior 
to the effective date of the amended regulations.  See Green 
v. Brown, 10 Vet. App. 111, 117 (1997).  While, in Rhodan v. 
West, 12 Vet. App. 55 (1998), the CAVC stated that a 
liberalizing regulation cannot be applied retroactively under 
Karnas unless the regulation contains language that permits 
it to be so applied, the veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made during 
the pendency of the claim.

However, there would be no difference in the present case in 
any event, since the record reflects that the veteran's 
tinnitus has been assigned the maximum disability rating 
available under the both former and current versions of the 
pertinent diagnostic code.

Pursuant to the criteria in effect prior to June 10, 1999, 
Diagnostic Code (DC) 6260, for the rating of tinnitus, 
provided for a rating of 10 percent where the evidence shows 
persistent tinnitus as a symptom of head injury, concussion, 
or acoustic trauma.  38 C.F.R. § 4.87a, DC 6260 (1998), 
effective prior to June 10, 1999.

Under the current schedular criteria, a 10 percent evaluation 
is warranted for tinnitus that is recurrent, under Diagnostic 
Code 6260.  The maximum disability rating available under 
this code is 10 percent.  38 C.F.R. § 4.87, DC 6260, 
effective from June 10, 1999.  An evaluation greater than 10 
percent for recurrent tinnitus is not available in the Rating 
Schedule. 

Furthermore, a separate evaluation for tinnitus may be 
combined with an evaluation under DCs 6100, 6200, 6204, or 
other diagnostic codes, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260, Note (2002).  Recent medical 
evidence, including the veteran's February 1999 VA 
examination report, describes his complaints of recurrent 
tinnitus.  Because a higher schedular evaluation is not 
available, the Board concludes that the preponderance of the 
evidence is against the assignment of an increased schedular 
disability rating for the veteran's service-connected 
tinnitus.  The evidence is not so evenly balanced as to allow 
for the application of reasonable doubt. 38 U.S.C.A. § 
5107(b).

In support of his claim, the veteran has asserted that the 
rating criteria were ambiguous with regard to whether the 10 
percent rating provided is for unilateral or bilateral 
tinnitus under Diagnostic Code 6260.  As noted in the 
Introduction, in August 2002, the Chairman of the Board of 
Veterans' Appeals requested an opinion from the VA General 
Counsel on the matter as to whether DC 6260 may be 
interpreted to allow a 10 percent rating for recurrent 
tinnitus in one ear, a 10 percent rating for recurrent 
tinnitus in both ears, or two 10 percent ratings for 
bilateral tinnitus.  In VAOPGCPREC 2-2003 (May 22, 2003), the 
VA General Counsel held that Diagnostic Code 6260, as in 
effect prior to June 10, 1999, and as amended as of that 
date, authorizes a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus identified as being in both ears may not be assigned 
under DC 6260 or any other diagnostic code.  Id.  Precedent 
opinions of the General Counsel are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  Furthermore, effective June 
13, 2003, Diagnostic Code 6260 was amended to state more 
explicitly that only a single 10 percent evaluation will be 
assigned for tinnitus, whether it is perceived in one ear, 
both ears, or somewhere else in the head.  See 68 Fed. Reg. 
25,822-23 (May 14, 2003).

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(2002).  There has been no 
contention or showing that service-connected tinnitus has 
caused marked interference with employment or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board is not required to discuss the possible 
application of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A rating in excess of 10 percent for tinnitus is denied.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

